
	

111 HR 212 IH: Bonus Depreciation Extension Act of 2009
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 212
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Wilson of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  bonus depreciation for 2 years.
	
	
		1.Short titleThis Act may be cited as the
			 Bonus Depreciation Extension Act of
			 2009.
		2.Two-year
			 extension of bonus depreciation
			(a)In
			 generalParagraph (2) of section 168(k) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 January 1, 2010 and inserting January 1, 2012,
			 and
				(2)by striking
			 January 1, 2009 and inserting January 1,
			 2011.
				(b)New York Liberty
			 ZoneThe last sentence of section 1400L(b)(2)(A) of such Code is
			 amended by striking December 31, 2006 (December 31, 2009 and
			 inserting December 31, 2008 (December 31, 2011.
			(c)Conforming
			 amendments
				(1)The heading for
			 subsection (k) of section 168 of such Code is amended by striking
			 January 1,
			 2009 and inserting January 1, 2011.
				(2)The heading for
			 clause (ii) of section 168(k)(2)(B) of such Code is amended by striking
			 pre-January 1,
			 2009 and inserting pre-January 1, 2011.
				(3)Section
			 168(l)(5)(B) of such Code is amended by striking January 1, 2009
			 and inserting January 1, 2011.
				(4)Subparagraph
			 1400N(d)(3) of such Code is amended by striking January 1, 2009
			 and inserting January 1, 2011.
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2009.
			
